Case 1:19-cr-00025-SPW-T.]C Document 9 Filed 03/04/19 Page 1 of 3

COLIN M. RUBICH

BRYAN T. DAKE

Assistant U.S. Attorney

U.S. Attorney’s Ofi`lce

2601 Second Ave. N., Ste. 3200

Billings, MT 59101

Phone: (406) 247-4684

Fax: (406) 657-6989

E-mail: Colin.Rubich@usdoj.gov
Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

FILED ~

MAR 04 2019

C_|eri<, U.S, Courts
Dlsin_ct Of Montana
Bl|hngs Division

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
DAVID BECKETT,
Defendant.

 

CR 19- 25 -BLG- SP\/\S
INFQRMATION

CONSPIRACY TO POSSESS WITH
INTENT TO DISTRIBUTE
METHAMPHETAMINE

(Count I)

Title 21 U.S.C. § 846

(Penalty for Count I: Mandatory minimum
five years to 40 years imprisonment,
$5,000,000 iine, and at least four years
supervised release)

POSSESSION WITH INTENT TO
DISTRIBUTE METHAMPHETAMINE
(Count II)

Title 21 U.S.C. § 841(a)(1)

Title 18 U.S.C. § 2

(Penalty for Count II: Mandatory
minimum five years to forty years
imprisonment, $5,000,000 iine, and at least
four years supervised release)

Case 1:19-cr-00025-SPW-T.]C Document 9 Filed 03/04/19 Page 2 of 3

 

 

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT I
That beginning in approximately April of 2018, and continuing until on or
about November 26, 2018, at Billings and within Yellowstone County in the State
and District of Montana and elsewhere, the defendant, DAVID BECKETT,
knowingly and unlawfully conspired and agreed with other persons, known and
unknown to the United States, to possess with the intent to distribute, in violation of
21 U.S.C. § 841(a)(1), 50 grams or more of a substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in Violation of 21
U.s.C. § 846.
COUNT II
That beginning in approximately April of 2018, and continuing until on or
about November 26, 2018, at Billings and within Yellowstone County in the State
and District of Montana and elsewhere, the defendant, DAVID BECKETT,

knowingly possessed, with the intent to distribute, 50 grams or more of a substance

Case 1:19-cr-00025-SPW-T.]C Document 9 Filed 03/04/19 Page 3 of 3

DATED this 4th day of March, 2019.

KURT G. ALME
United States Attorney

 

 

 

' 2
[M> COLIN M. RUBLC,H_/
Assistant U.S. Attorney

l /

[ 61 KURT/G/Am§ \->

0 .EP

AETHAGG
Criminal ief Assistant U.S. Attorney

 

     
  
 

